Citation Nr: 1033625	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-14 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen 
the claim of service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 12, 1970, to April 10, 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the hearing is 
in the Veteran's file.


FINDINGS OF FACT

1.  In a rating decision in December 1990, the RO denied service 
connection for a psychiatric disorder; after the Veteran was 
notified of the adverse decision and of his right to appeal, he 
did not appeal and the rating decision became final based on the 
evidence then of record. 

2.  The evidence presented since the rating decision in December 
1990 by the RO does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for a psychiatric 
disorder or raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The rating decision in December 1990 by the RO, denying 
service connection for a psychiatric disorder, became final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been presented since the 
rating decision in December 1990 by the RO and the claim is not 
reopened.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 3.156 
(2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  





The RO provided pre-adjudication VCAA notice by letter, dated in 
July 2008.  The VCAA notice included the type of evidence needed 
to substantiate the underlying claim of service connection, 
namely, evidence of a current disability; evidence of an injury 
or disease in service or an event in service, causing or 
aggravating injury or disease; evidence of a relationship between 
the current disability and the injury, disease, or event in 
service.  The VCAA notice also included the type of evidence 
needed to reopen the claim of service connection, that is, new 
and material evidence, namely, evidence not previously 
considered, which was not redundant or cumulative of evidence 
previously considered and pertained to the reason the claim was 
previously denied, that is, the Veteran was discharged for mental 
inaptitude, which preexisted service and was not aggravated by 
service. 

The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records, or he could authorize VA to obtain 
any non-Federal records on his behalf.  The VCAA notice included 
the provisions for the effective date of a claim and for the 
degree of disability assignable. 

As for the content and the timing of the VCAA notice, the 
document complied with the specificity requirements of Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (elements of 
a new and material evidence claim); of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim); and of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication 
VCAA notice).

Duty to Assist

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented, and this is not the case here.  38 C.F.R. 
§ 3.159(c)(4)(iii).  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claim of Service Connection 

In a rating decision in December 1990, the RO denied service 
connection for a psychiatric disorder on grounds that the Veteran 
was discharged from service because of mental inaptitude, which 
preexisted service and was not aggravated by service, and that 
major depression after service was unrelated to service.  After 
the Veteran was notified of the adverse decision and of his right 
to appeal, he did not appeal and the rating decision became final 
based on the evidence then of record.  After the RO notified the 
Veteran of the adverse determination and of his 38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104. 

Although the prior rating decision is final, it may nevertheless 
be reopened if new and material evidence is presented.  38 
U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service 
connection was received after August 2001, the current regulatory 
definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, the 
Board must decide the matter on appeal, because reopening is a 
threshold jurisdictional question for the Board.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when the 
evidentiary assertion is inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion). 

Evidence Previously Considered

The evidence at the time of the rating decision in December 1990 
consisted of  the service personnel records and service treatment 
records and the Veteran's original application. 

The service personnel records show that the Veteran was a 
Category IV enlistee. [Category IV refers to the results of The 
Armed Forces Qualifications Test (AFQT), which is designed to 
measure the aptitude or trainability of potential recruits- more 
specifically, to identify individuals who are at high risk of not 
completing the initial training program.  A Category IV 
designation means that the recruit ranked in the lower 10 to 30 
percentile of recruits, which is the lowest category from which 
recruits are drawn.]. 

In March 1970, the Veteran was informed that his performance of 
duty was below the standard required of a recruit and that if he 
did not improve he would be recommended for an administrative 
discharge.  In April 1970, on psychiatric evaluation, no mental 
disability was found, warranting discharge by reason of physical 
disability.  

That same month, an Aptitude Board found that the Veteran's 
general qualifications, did not warrant retention and he was 
subsequently discharged from service by reason of unsuitability 
because of mental inaptitude due to a preexisting condition that 
was not aggravated by service.  The discharge was not for medical 
reasons.

The service treatment records show that on separation examination 
the Veteran gave a history of nervousness, and the psychiatric 
evaluation was normal.  

After service, on the Veteran's original application for VA 
disability compensation in October 1990, the Veteran indicated 
that he had had mental problems since service and that he had 
been treated for mental problems since 1989. 

Additional Evidence 

Medical Evidence 

In the rating decision in December 1990, the RO denied service 
connection for a "mental inaptitude" on the grounds that the 
condition preexisted service and was not aggravated by service 
and that major depression after service was not due to service. 

In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim, that is, either evidence of aggravation of 
the preexisting inaptitude for service, resulting in the 
administrative discharge for unsuitability, or evidence that 
major depression after service was related to service. 

The additional evidence consists of private and VA medical 
records, records of the Social Security Administration, and the 
Veteran's statements and testimony.




The private medical records show that in May 1988 the Veteran was 
hospitalized for alcohol abuse.  In October 1989, the Veteran was 
committed for treatment of alcohol dependency.  History included 
hospitalization in 1987 for depression.  The diagnosis was major 
depression.  In a second hospitalization in October 1989, the 
diagnosis was adjustment disorder.  There was no relevant 
psychiatric history before 1988.  

In March 1990, the Veteran was hospitalized for psychiatric 
symptoms and the diagnosis was major depression.  In May 1990, 
for mental health history, there was no entry before 1988.  In 
August 1990, the Veteran was hospitalized for major depression.  

In September 1990, the Veteran was awarded Social Security 
disability benefits for affective disorder from October 1989. 

VA records show that on examination in February 1991 the 
Veteran's spouse recalled that the Veteran's first psychiatric 
hospitalization was in 1987 although she had been aware that the 
Veteran had problems with nervousness when they met in 1983.  The 
diagnosis was schizophrenia. 

Private records from 1999 to 2007 show ongoing treatment for 
major depression.  

VA records from 2003 to 2009 list depression as one of the 
Veteran's health problems. 

Analysis 

None of the private and VA records and the records of the Social 
Security Administration relate to the question of aggravation of 
the preexisting inaptitude for service, resulting in the 
administrative discharge for unsuitability, which was not a 
medical discharge.  The Board therefore concludes that this 
additional evidence does not raise a reasonable possibility of 
substantiating the claim on this basis for the prior denial of 
the claim and the additional evidence is not new and material 
evidence.   38 C.F.R. § 3.156(a).

To the extent the records pertain to the diagnosis of a 
psychiatric disorder, the private and VA records and the records 
of the Social Security Administration are cumulative evidence.  
Cumulative evidence is supporting evidence of evidence previously 
considered, that is, evidence of major depression, first shown 
after service without evidence of a link to service, and 
cumulative evidence does not meet the regulatory definition of 
new and material evidence under 38 C.F.R. § 3.156.  

Veteran's Statement and Testimony  

In his substantive appeal, the Veteran stated that he had no 
mental problems when he entered service, but he had mental 
problems on discharge from service.  The Veteran testified that 
he was beaten and humiliated by his drill instructor, after which 
he was not himself, and he believed this experience brought on 
his mental illness. 

Analysis 

The Veteran has stated that he had no mental problems when he 
entered service.  The statement is cumulative as the evidence 
previously of record, the service personnel and treatment 
records, show that the on psychiatric evaluation, including on 
separation examination, no mental disability was found.  And the 
Veteran was administratively discharged from service because of 
unsuitability or inaptitude for military service, which 
preexisted service and was not aggravated by service, not because 
of a psychiatric disorder.  Cumulative evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156. 






As for the Veteran's statement that the he mental problems on 
discharge from service and his testimony that he was not himself 
after being beaten and humiliated by his drill instructor, while 
the Veteran is competent to describe symptoms, he is not 
competent to state that the symptoms represented a psychiatric 
disorder or that the symptoms constituted a diagnosis of a 
psychiatric disorder.  See Layno v. Brown, 6 Vet. App. 465, 469-
71 (1994) (lay testimony is competent as to symptoms of an injury 
or illness, which are within the realm of personal knowledge; lay 
testimony is not competent to prove that which requires 
specialized knowledge or training, for example, a diagnosis of a 
particular injury or disease.) 

In this case, a psychiatric disorder is not a condition under 
case law that has been found to be capable of lay observation, 
that is, a lay person is not competent to state that he has 
psychiatric disorder based on his own observation or symptoms and 
the determination as to the presence of a psychiatric disorder 
therefore is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the presence 
of observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, lay evidence may be competent 
evidence to establish a diagnosis of a simple medical condition, 
a contemporaneous medical diagnosis, or symptoms that later 
support a diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a layperson is competent to identify the 
medical condition (noting, in a footnote, that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer)). 

Whether evidence is competent is a legal question, that is, 
whether the evidence is admissible as distinguished from the 
credibility of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 
74 (1997).  Competency is a question of fact, which is to be 
addressed by the Board.  Jandreau at 1377.

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A 
witness must have personal knowledge in order to be competent to 
testify to a matter; personal knowledge is that which comes to 
the witness through the use of the senses.).  

A psychiatric disorder is not simple medical condition because a 
psychiatric disorder is not a condition a lay person can perceive 
through the senses.  And it is not argued or shown that the 
Veteran is otherwise qualified through specialized, education, 
training, or experience to diagnosis a psychiatric disorder.  

Also, under Jandreau, although the Veteran is competent to report 
a contemporaneous medical diagnosis, no such evidence of 
diagnosis of a psychiatric disorder contemporaneous with service 
has been presented and there is no contemporaneous medical 
diagnosis after service that links the postservice diagnosis to 
service, which was the basis for the previous denial of the 
claim.  Also under Jandreau, although the Veteran is competent in 
describing symptoms which support a later diagnosis by a medical 
professional, no such evidence by a health-care professional has 
been presented to link the postservice diagnosis to service, 
which was the basis for the previous denial of the claim. 

For these reasons, the Veteran's statement and testimony are not 
competent evidence on the unestablished fact necessary to 
substantiate the claim, that is, evidence of either aggravation 
of the preexisting inaptitude for service, resulting in the 
administrative discharge for unsuitability, or evidence that 
major depression after service was related to service.  


And evidence that is not competent is not admissible and 
therefore raises no reasonable possibility of substantiating the 
claim and the Veteran's statement and testimony is not new and 
material evidence.  See King v. Brown, 5 Vet. App. 19, 21 (1993) 
(evidentiary assertions are presumed true except when the 
evidentiary assertion is beyond the competence of the person 
making the assertion).

To the extent that the Veteran has expressed the opinion that his 
experience in boot camp brought on his mental illness,  which 
involves a question of causation, under certain circumstances, a 
lay person is competent to offer an opinion on a simple medical 
condition, a contemporaneous medical diagnosis, or symptoms that 
later support a diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a lay person will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of cancer)). 

Assuming for the sake of the analysis that the Veteran's 
testimony is credible, whether the experience in boot camp caused 
mental illness cannot be determined by one's own personal 
observation without having specialized education, training, or 
experience.  38 C.F.R. § 3.159 (Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience); Layno at 469 (a witness must 
have personal knowledge in order to be competent to testify to a 
matter; personal knowledge is that which comes to the witness 
through the use of the senses.). 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on the cause of his symptoms.  For this 
reason, the Board rejects the Veteran's opinion as competent 
evidence to substantiate the claim on the question of causation, 
that is, whether the symptoms described by the Veteran 
represented a psychiatric disorder. 

Although the Veteran is competent to relate contemporaneous 
medical diagnoses and symptoms that later support a diagnosis of 
by a medical professional, the Board has already concluded that 
there is no such evidence. 
And evidence that is not competent is not admissible and 
therefore raises no reasonable possibility of substantiating the 
claim and the Veteran's testimony is not new and material 
evidence.  See King v. Brown, 5 Vet. App. 19, 21 (1993) 
(evidentiary assertions are presumed true except when the 
evidentiary assertion is beyond the competence of the person 
making the assertion). 

As the additional evidence is not new and material, the claim of 
service connection for a psychiatric disorder is not reopened, 
and the benefit-of-the-doubt standard of proof does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the claim of 
service connection for a psychiatric disorder is not reopened, 
and the appeal is denied. 



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


